Name: Commission Regulation (EC) NoÃ 1794/2005 of 28 October 2005 fixing the exchange rates applicable to certain direct aids and structural or environmental measures in 2005
 Type: Regulation
 Subject Matter: agricultural policy
 Date Published: nan

 29.10.2005 EN Official Journal of the European Union L 288/36 COMMISSION REGULATION (EC) No 1794/2005 of 28 October 2005 fixing the exchange rates applicable to certain direct aids and structural or environmental measures in 2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (1), Having regard to Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture (2), and particular the second sentence of Article 4(3) thereof, Having regard to Commission Regulation (EC) No 1973/2004 of 29 October 2004 laying down detailed rules for the application of Council Regulation (EC) No 1782/2003 as regards the support schemes provided for in Titles IV and IVa of that Regulation and the use of land set aside for the production of raw materials (3), and in particular the second sentence of the second paragraph of Article 86 and the second sentence of Article 128 thereof, Having regard to Commission Regulation (EC) No 1410/1999 of 29 June 1999 amending Regulation (EC) No 2808/98 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture and amending the definition of certain operative events provided for in regulations (EEC) No 3889/87, (EEC) No 3886/92, (EEC) No 1793/93, (EEC) No 2700/93 and (EC) No 293/98 (4), and in particular Article 2 thereof, Whereas: (1) In accordance with the second subparagraph of Article 4(1) of Regulation (EC) No 2808/98, as amended by Regulation (EC) No 2304/2003 (5), the operative event for the exchange rate for energy crops referred to in Chapter 5 of Title IV of Regulation (EC) No 1782/2003 (6) is 1 January of the year in which the aid is granted. (2) In accordance with Article 4(2) of Regulation (EC) No 2808/98, the operative event for the amounts of a structural or environmental character is 1 January of the year during which the decision to grant the aid is taken. (3) In accordance with the first sentence of Article 4(3) of Regulation (EC) No 2808/98 the exchange rate to be used is the average of the exchange rates applicable during the month preceding the date of the operative event, calculated pro rata temporis. (4) In accordance with the first paragraph of Article 86 of Regulation (EC) No 1973/2004, the operative event for the exchange rate to be applied to the amount of the premiums and payments referred to in Articles 113, 114 and 119 of Regulation (EC) No 1782/2003 is the commencement of the calendar year in respect of which the premium or payment is granted. In accordance with the first sentence of the second paragraph of Article 86 of Regulation (EC) No 1973/2004, the exchange rate to be used is the average of the exchange rates applicable in the month of December preceding the date of the operative event, calculated pro rata temporis. (5) In accordance with Article 127(1) of Regulation (EC) No 1973/2004, the date of submission of the application is the operative event for the year to which animals covered by the special premium, suckler cow premium, deseasonalisation premium and extensification schemes are allocated. In the case of the slaughter premium the allocation year, in accordance with Article 127(2) of that Regulation, is the year of slaughter or export. In accordance with the first sentence of Article 128 of that Regulation, conversion into national currency of premium amounts, the extensification payment and the additional payments is carried out in accordance with the average, calculated pro rata temporis, of the exchange rates applicable in the month of December preceding the allocation year determined in accordance with Article 127 of that Regulation. (6) In accordance with Article 4(1) of Regulation (EC) No 2808/98 as amended by Regulation (EC) No 1250/2004 (7), the operative event for the exchange rate to be applied to aid per hectare should be the commencement of the marketing year in respect of which the aid is granted. In accordance with Article 4 of Commission Regulation (EC) No 103/2004 (8) of 21 January 2004 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards intervention arrangements and market withdrawals in the fruit and vegetables sector, the marketing year for the area payments of nuts provided for in Chapter 4 of Title IV of Regulation (EC) No 1782/2003 commences on 1 January. In accordance with Article 1 of Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops (9), Article 2 of Council Regulation (EC) No 1577/96 of 30 July introducing a specific measure in respect of certain grain legumes (10) and Article 100 of Regulation (EC) No 1782/2003, the marketing year for the arable crop area payments provided for in Regulation (EC) No 1251/1999, for the grain legume aid provided for in Regulation (EC) No 1577/96, and for the specific quality premium for durum wheat and the protein crop premium provided for in Chapters 1 and 2 respectively of Title IV of Regulation (EC) No 1782/2003 commences on 1 July. In accordance with the first sentence of Article 4(3) of Regulation (EC) No 2808/98 the exchange rate to be used for aid per hectare is the average of the exchange rates applicable during the month preceding the date of the operative event, calculated pro rata temporis. (7) In accordance with the third subparagraph of Article 4(1) of Regulation (EC) No 2808/98 as amended by Regulation (EC) No 1250/2004, for the dairy premium and additional payments referred to in Chapter 7 of Title IV of Regulation (EC) No 1782/2003, the operative event for the exchange rate is 1 July of the year in which the aid is granted. In accordance with the first sentence of Article 4(3) of Regulation (EC) No 2808/98, the exchange rate to be used for the dairy premium and additional payments referred to in Chapter 7 of Title IV of Regulation (EC) No 1782/2003 is the average of the exchange rates applicable during the month preceding the date of the operative event, calculated pro rata temporis. (8) Article 1 of Commission Regulation (EEC) No 1793/93 of 30 June 1993 regarding the operative event for the agricultural conversion rates used in the hops sector (11) provides that the exchange rate to be applied for the aid of for hops provided for in Article 12 of Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organisation of the market in hops (12) should be the average of the exchange rates applicable during the month before 1 July of the year of harvest, calculated pro rata temporis, HAS ADOPTED THIS REGULATION: Article 1 In 2005, the exchange rate shown in Annex I shall apply to the following: (a) the aid for energy crops referred to in Chapter 5 of Title IV of Regulation (EC) No 1782/2003; (b) amounts of a structural or environmental character referred to in Article 4(2) of Regulation (EC) No 2808/98; (c) the premiums and payments in the sheep meat sector provided for in Articles 113, 114 and 119 of Regulation (EC) No 1782/2003; (d) the premiums and payments in the beef sector provided for in Articles 123, 124, 125, 130, 132 and 133 of Regulation (EC) No 1782/2003; (e) the area payment for nuts provided for in Chapter 4 of Title IV of Regulation (EC) No 1782/2003. Article 2 In 2005, the exchange rate shown in Annex II shall apply to the following: (a) the arable crop area payments provided for in Regulation (EC) No 1251/1999; (b) the grain legume aid provided for in Regulation (EC) No 1577/96; (c) the specific quality premium for durum wheat provided for in Chapter 1 of Title IV of Regulation (EC) No 1782/2003; (d) the protein crop premium provided for in Chapter 2 of Title IV of Regulation (EC) No 1782/2003; (e) the dairy premium and additional payment provided for in Chapter 7 of Title IV of Regulation (EC) No 1782/2003; (f) the aid for hops provided for in Article 12 of Regulation (EEC) No 1696/71. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 349, 24.12.1998, p. 1. (2) OJ L 349, 24.12.1998, p. 36. Regulation as last amended by Regulation (EC) No 1044/2005 (OJ L 172, 5.7.2005, p. 76). (3) OJ L 345, 20.11.2004, p. 1. Regulation as last amended by Regulation (EC) No 1044/2005. (4) OJ L 164, 30.6.1999, p. 53. (5) OJ L 342, 30.12.2003, p. 6. (6) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 118/2005 (OJ L 24, 27.1.2005, p. 15). (7) OJ L 237, 8.7.2004, p. 13. (8) OJ L 16, 23.1.2004, p. 3. (9) OJ L 160, 26.6.1999, p. 1. Regulation as last amended by Regulation (EC) No 1782/2003. (10) OJ L 206, 16.8.1996, p. 4. Regulation as last amended by the 2003 Act of Accession. (11) OJ L 163, 6.7.1993, p. 22. Regulation as last amended by Regulation (EC) No 1410/1999. (12) OJ L 175, 4.8.1972, p. 1. Regulation as last amended by Regulation (EC) No 2320/2003 (OJ L 345, 31.12.2003, p. 18). ANNEX I Exchange rates referred to in Article 1 EUR 1 = (average for 1 December 2004 to 31 December 2004) 0,579055 Cyprus pound 30,6523 Czech koruna 7,43335 Danish krone 15,6466 Estonian kroon 245,869 Hungarian forint 3,4528 Lithuanian litas 0,689013 Latvian lats 0,432332 Maltese lira 4,14339 Polish zloty 38,8968 Slovak koruna 239,804 Slovenian tolar 8,98330 Swedish krona 0,694111 Pound sterling ANNEX II Exchange rates referred to in Article 2 EUR 1 = (average for 1 June 2005 to 30 June 2005) 0,574123 Cyprus pound 30,0363 Czech koruna 7,44444 Danish krone 15,6466 Estonian kroon 249,219 Hungarian forint 3,4528 Lithuanian litas 0,696023 Latvian lats 0,4293 Maltese lira 4,06203 Polish zloty 38,5509 Slovak koruna 239,467 Slovenian tolar 9,25091 Swedish krona 0,669118 Pound sterling